Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1, 3-5, 7, 9, 10, 12, 14 and 15 of G. Allison et al., US 16/611,175 (May 9, 2018) are pending and in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group (I), now claims 1, 3-7, 9 and 9-10, without traverse in the Reply to Restriction Requirement filed on October 30, 2020.  Claims 12, 14 and 15 to the non-elected invention of Group (II) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse, the following species:

(1)	a single disclosed species of a volatile active substance: a polar fragrance molecule;

(2)	a single disclosed species of a high molecular weight linear primary alcohol: UNILIN having a grade of 550 or above; and 

(3)	a wax: mixture of a paraffin wax and a vegetable-based wax,

The claims are free of the art of record.  As such, the election of species requirement is withdrawn.  See, MPEP § 803.02.  


Rejoinder

Claims 1 is  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 14 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 11, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1, 3-7, 9 and 10 pursuant to 35 U.S.C. 112, as indefinite because the term “perfuming ingredient” is considered a subjective term and the instant specification does not disclose a standard for measuring its scope such that its meaning can be ascertained by one of ordinary skill in the art is withdrawn in view of Applicant’s amendment striking the term “perfuming”.  


Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1, 3, and 4 under AIA  35 U.S.C. 103 as being unpatentable over S. Sandhu et al., US 5,580,494 (1996) (“Sandhu”) in view of K Rossiter, US 6,313,087 (2001) (“Rossiter”) is withdrawn in view of Applicant’s amendment reciting recite a wax selected from the group consisting of a paraffin wax, a vegetable-based wax, and a mixture of a paraffin wax and a vegetable-based wax.  Primary reference S. Sandhu et al., US 5,580,494 (1996) (“Sandhu”) is directed to hair products and provides no motivation to one of ordinary skill to include a wax.    

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Claims 1, 3-5, 7, 9, 10, 12, 14 and 15 are considered free of the art of record because the art does not teach or suggest the instant claim 1, 7 and 12 limitation of “0.05% to 0.45% (or 0.2%) w/w of a high molecular weight linear primary alcohol, wherein the hydroxyl number of the high molecular weight linear primary alcohol is about 83” in combination with a claimed chemical ingredient and a claimed wax.  

The closest prior art of record is R. Foster et al., US 2004/0040200 (2004) (“Foster”) in combination with UNILIN Alcohols, Specialty polymers and waxes to meet your needs (Baker Hughes 2011) (“Baker Hughes”).  

Foster discloses forming paraffin objects, such as candles, which contain oils, but where the object has a reduced tendency for the oil to separate from the paraffin wax.  Foster is 

Requejo teaches a fragranced wax composition, for use in candles.  Requejo at page 1, [0015].  Requejo teaches that high molecular weight alcohols ("HMWAs") are known to make candle flames more luminous and white.  Requejo at page 1, [0013].  Requejo further teaches that although typically 18 to 22 carbons atoms in size, the alcohols used may be made larger or smaller, depending on the preferences of the manufacturer and that in choosing an alcohol, the artisan should note that when using larger HMWAs, smaller amounts are usually needed.  Requejo at page 2, [0029].  In Fig. 2, Requejo teaches C18-C22 alcohol contents in the range of 3% to 12% in fragranced wax compositions.  See corresponding disclosure at Requejo, page 5, [0075].  As such, Requejo teaches that the amount of higher-molecular weight alcohol used is a result effective variable with respect to candle luminosity.  See, MPEP § 2144.05 (II).  

Baker Hughes discloses UNILIN 350 as well as UNILIN 425, 550 and 700.  Baker-Hughes teaches that “[l]inear alcohols are traditionally limited to C30 and lower, while UNILIN alcohols are available with average carbon chain lengths up to C50”.  Baker Hughes at page 1.  Baker-Hughes discloses that UNILIN alcohols have potential end uses for the derived products that include antioxidants, heat or UV stabilizers, and viscosity depressants.  Baker Hughes at page 2.  Baker Hughes teaches that UNILIN 350 has a 

The claims are not obvious pursuant to § 103 rejection because the combination of Requejo, Baker Hughes, and Foster does not motivate one of ordinary skill in the art to arrive at the instant claim 1, 7 and 12 limitation of “0.05% to 0.45% (or 0.2%) w/w of a high molecular weight linear primary alcohol, wherein the hydroxyl number of the high molecular weight linear primary alcohol is about 83” in combination with a claimed chemical ingredient and a claimed wax.  For example, one of ordinary skill in the art is not motivated to first substitute UNILIN 550 (hydroxyl number = 83) for Foster’s UNILIN 350 and thereafter modify Foster’s amount of 0.5 wt% to within the range of 0.05 to 0.45 wt% because Foster does not provide sufficient purpose or reasons for the use of UNILIN 350 in the first instance.  Furthermore, Requejo does not motivate one of skill in the art to optimize to within the claimed range of 0.05% to 0.45% because Requejo’s disclosed range of 1% to 20% is considered too distant from the instantly claimed range; particularly in view of the even higher weight % HWMA of the preferred ranges and the example ranges.  Although Requejo further teaches that when using larger HMWAs, smaller amounts are usually needed, Requejo provides no optimization guidance, particularly regarding the claimed alcohols wherein the hydroxyl number is 83.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622